Citation Nr: 1647367	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral ankle osteoarthritis.

2.  Entitlement to service connection for bilateral hand osteoarthritis.

3.  Entitlement to service connection for bilateral knee osteoarthritis.

4.  Entitlement to service connection for right shoulder osteoarthritis.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at an April 2015 videoconference hearing.  A transcript of those proceedings is associated with the Veteran's VBMS record.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In a May 2016 letter, VA notified the Veteran that he was entitled to another hearing before the Board.  In a September 2016 response, the Veteran indicated that he did not want another hearing. 

In June 2015, the Board remanded the claim for further development.  The appeal has now been returned to the Board for further appellate consideration.

In February 2016, the Veteran submitted a waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for osteoarthritis of his bilateral ankles, bilateral hands, bilateral knees, and right shoulder.  In this case, a remand is necessary to ensure compliance with the Board's June 2015 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In June 2015, the Board remanded the Veteran's claim to obtain a VA examination to determine the nature and etiology of the Veteran's current right shoulder, bilateral ankle, bilateral knee, and bilateral hand osteoarthritis.  In its remand instructions, the Board directed the following: 

The examiner should address any pertinent in-service and post-service findings.  The examiner must review and discuss the Veteran's lay statements, to include his April 2015 hearing testimony.	

During a January 2016 VA examination, the examiner opined that the Veteran's current right shoulder, bilateral ankle, bilateral knee, and bilateral hand osteoarthritis were less likely than not related to service, and were more likely than not related to aging.  The examiner did not, however, discuss either in-service and post-service findings or the Veteran's lay statements, as the Board directed.  Upon remand, the claims file should be returned to the January 2016 examiner, or another qualified examiner, to obtain an addendum opinion.  

The Board notes that a November 1951 entrance examination indicates that the Veteran had pes planus; a March 1953 service treatment record (STR) reflects treatment for Achilles tendonitis; and a December 1954 separation examination includes a normal clinical evaluation of all systems.  Further, the Veteran underwent a total right knee replacement in August 2001, and private and VA treatment records dated from 2003 to 2012 contain diagnoses of osteoarthritis and degenerative arthritis of the knees, ankles, hands, and right shoulder.  A February 2003 private medical record reflects progressive right ankle arthritis since a crushing injury to that ankle "18 years ago."    

The claims file also contains several statements from professionals linking the Veteran's osteoarthritis to military service.  A July 2013 statement from Dr. A.P. states that the Veteran's statement of how he incurred osteoarthritis while in service "is conceivable with reason."  Several statements from Dr. M.W. indicate that the Veteran's osteoarthritis began during service.  See, e.g., October 2015 Private Medical Records.  Finally, a July 2013 correspondence from the Veteran's sister, J.M., contains the following statement: "In my review of [the Veteran's] records and his Army history . . . and his statements as to how he incurred osteoarthritis (bilateral ankles, hands, knees), while in Army service is highly conceivable, within reason and probability that this is true."  The letter indicates that J.M. is a nurse and works as a Detroit Public School System Teacher/Counselor.  None of these private nexus opinions are adequate as no rationale was provided for any of the opinions.  Upon remand, the examiner should address these private nexus opinions.

The Veteran has also provided testimony regarding in-service injuries that led to his current osteoarthritis.  See, e.g., April 2015 Hearing Testimony.  He testified that he injured his ankles in basic training, and during service as a military policeman, when he had to exit a patrol car moving at a high rate of speed.  He also testified to injuring his hands while doing pushups on his fingertips during basic training.  He further testified to injuring his knees from marching, running, and falling on them during rifle training.  Finally, he testified to injuring his right shoulder from the recoil of an M1 rifle during basic training.  He has also stated that his job as a military policeman caused physical exertion and resulted in physical assault as he carried out his duties.  See February 2012 Veteran Statement.  Upon remand, the examiner should address the Veteran's testimony regarding his injuries.

Further, evidence of record reflects private Dr. M.W. has been the Veteran's primary care physician since 1988.  See October 2015 Private Medical Records.  The claims file, however, appears to only contain some treatment records from Dr. M.W. from July 2006 through August 2010, with additional statements by Dr. M.W. in December 2012, July 2013, January 2015, and October 2015.  On remand, the AOJ should attempt to obtain private medical records from Dr. M.W. prior to July 2006, and since August 2010, if any such records are available.  The AOJ should also obtain relevant VA treatment records since April 2016.

Finally, the Veteran has provided testimony that a military police report from Munich, Germany, contains information regarding the incident in 1953 or 1954 that resulted in his ankle injury when he dove out of a moving car.  He has also testified that he has been unable to find it.  Upon remand, the AOJ should obtain a complete copy of the Veteran's military personnel records.  The Board notes that his full military personnel records may contain a copy of the military police incident probative of the current claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete personnel file, and determine whether there is a custodian of records for a military police report regarding the Veteran in 1953 or 1954.

2.  Associate with the claims folder VA treatment records since April 2016.

3.  With the Veteran's help as necessary, obtain any outstanding, relevant treatment records, including private medical records from Dr. M.W. from 1988 to June 2006, and since August 2010.  All attempts to obtain the records should be documented in the electronic claims folder.

4.  After any additional documents are obtained and associated with the electronic claims file, return the claims folder to the January 2016 VA examiner, or another qualified examiner, for an addendum opinion.  The examiner should answer the following question:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current right shoulder, bilateral ankle, bilateral knee, and bilateral hand osteoarthritis had its onset during active duty, or is otherwise related to his active service?

The examiner must address any pertinent in-service and post-service findings.  The examiner must review and discuss the Veteran's lay statements, to include his April 2015 hearing testimony.  The examiner must also review and discuss the private opinions indicating a nexus between the Veteran's osteoarthritis and his military service.  Furthermore, the examiner should provide opinion as to whether there is any medical reason to accept or reject the assertion that osteoarthritis began in service.

In providing this opinion, the examiner's attention is directed towards the following:
* a November 1951 entrance examination indicates that the Veteran had pes planus;
* a March 1953 STR reflecting treatment for Achilles tendonitis;
* a December 1954 separation examination includes a normal clinical evaluation of all systems;
* records reflecting a total right knee replacement in August 2001;
* VA treatment records dated from 2003 to 2012 contain diagnoses of osteoarthritis and degenerative arthritis of the knees, ankles, hands, and right shoulder;
* a February 2003 private medical record reflects progressive right ankle arthritis since a crushing injury to that ankle "18 years ago";
* a July 2013 statement from Dr. A.P. stating that the Veteran's statement of how he incurred osteoarthritis while in service "is conceivable with reason";
* several statements from Dr. M.W. indicating that the Veteran's osteoarthritis began during service.  See, e.g., October 2015 Private Medical Records;
* a July 2013 correspondence from the Veteran's sister, J.M., who is a nurse and works as a Detroit Public School System Teacher/Counselor, stating "In my review of [the Veteran's] records and his Army history . . . and his statements as to how he incurred osteoarthritis (bilateral ankles, hands, knees), while in Army service is highly conceivable, within reason and probability that this is true"; and
* the Veteran's April 2015 testimony stating that he injured his ankles in basic training, and during service as a military policeman, when he had to exit a patrol car moving at a high rate of speed; injuring his hands while doing pushups on his fingertips during basic training; injuring his knees from marching, running, and falling on them during rifle training; injuring his right shoulder from the recoil of an M1 rifle during basic training; and stating that his job as a military policeman caused physical exertion and resulted in physical assault as he carried out his duties.  

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

5.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

